August 9, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                         JEFFREY GREENBLUM, Appellant

NO. 14-12-00563-CV                          V.

                  SQUIRE, SANDERS & DEMPSEY LLP, Appellee
                      ________________________________

      Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on May 9, 2012. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.

      We order appellant, Jeffrey Greenblum, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.